United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, RIVERDALE
BRANCH, Riverdale, IL, Employer
__________________________________________
Appearances:
Dr. Rita N. Oganwu, for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1359
Issued: May 27, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On June 17, 2020 appellant, through her representative, filed a timely appeal from a
February 3, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). The
Clerk of the Appellate Boards assigned Docket No. 20-1348.
The Board subsequently received a second copy of appellant’s June 17, 2020 appeal of
OWCP’s February 3, 2020 decision. The Clerk of the Appellate Boards inadvertently assigned
Docket No. 20-1359.
The Board has duly considered the matter and concludes that, since there are now two
docket numbers assigned for a review of the same OWCP decision, one of the docket numbers
should be dismissed. Since the Clerk of the Appellate Boards inadvertently assigned Docket No.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

20-1359 to the copy of appellant’s June 17, 2020 appeal request, this docket number should be
dismissed. The appeal docketed as No. 20-1348 will go forward. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-1359 is dismissed.
Issued: May 27, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

